
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.52



FLOWSERVE CORPORATION SENIOR MANAGER RETIREMENT PLAN


Amended and Restated as of July 1, 1999

        The Flowserve Corporation Senior Manager Retirement Plan (formerly the
Flowserve Corporation Benefit Equalization Pension Plan) as amended and restated
as of July 1, 1999 ("Plan") is set forth below. The Plan is sponsored by
Flowserve Corporation for certain selected executive and management employees
and is exempt from the participation, vesting, funding and fiduciary
requirements of Title I of the Employee Retirement Income Security Act of 1974
("ERISA").


ARTICLE I—PURPOSE


        1.1    Purpose of the Plan.    The primary purpose of the Company in
establishing this Plan is to make up the benefits lost by Eligible Senior
Managers under the Qualified Plan as a result of the maximum individual benefit
limitations and restrictions imposed upon includable compensation in qualified
plans under ERISA and the Internal Revenue Code.


ARTICLE II—DEFINITIONS


        2.1    Definitions.    Whenever used in the Plan, the following terms
shall have the respective meanings set forth below:

(a)"Board" or "Board of Directors" means the Board of Directors of the Company.

(b)"Change in Control" shall mean any change in control of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
"Exchange Act"), excluding any transaction described in Section 2.1(b) that is
specifically determined thereunder not to constitute a Change in Control.
Without limitation, such a Change in Control shall be deemed to have occurred
upon the occurrence of any of the following:

(i)Any "Person" (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than the Company or its Affiliates, becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of 20% or more of either: (a) the then outstanding
common shares of the Company (the "Outstanding Shares") or (b) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Voting Securities");
provided, however, that such beneficial ownership shall not constitute a Change
in Control if it occurs as a result of any of the following acquisitions of
securities: (1) any acquisition directly from the Company, (2) any acquisition
by the Company or any corporation, partnership, trust or other entity controlled
by the Company (a "Subsidiary"), (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or (4) any acquisition by any corporation pursuant to a reorganization, merger
or consolidation, if, following such reorganization, merger or consolidation,
the conditions described in clauses (a) or (b) of Section 2.1(b)(iii) are
satisfied. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the "Subject Person") became the
beneficial owner of 20% or more of the Outstanding Shares or Voting Securities
as a result of the acquisition of Outstanding Shares or Voting Securities by the
Company, including any affiliates defined in clauses (i)(b)(2) or (i)(b)(3) of
this Section 2.1(b), which, by reducing the number of Outstanding Shares or
Voting Securities, increases the proportional number of shares beneficially
owned by the Subject Person; provided, that if a Change in Control would be
deemed to have occurred (but for the operation of this sentence) as a result of
the acquisition of Outstanding Shares or Voting Securities by the

--------------------------------------------------------------------------------

Company, and after such share acquisition by the Company, the Subject Person
becomes the beneficial owner of any additional Outstanding Shares or Voting
Securities which increases the percentage of the Outstanding Shares or Voting
Securities beneficially owned by the Subject Person, then a Change in Control
shall then be deemed to have occurred; or

(ii)Individuals who constitute the Board (the "Incumbent Board") cease for any
reason except for the death, disability, or ineligibility of the director to
seek re-election to the Board as a result of term or age limitations, to
constitute at least two-thirds (2/3) of the Board within any consecutive
twenty-four month (24) period; provided, however, that any individual becoming a
director subsequent to the date of the beginning of such twenty-four (24) month
period whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least two-thirds (2/3) of the elected directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or

(iii)The consummation of a reorganization, merger or consolidation, in each
case, unless, following such reorganization, merger or consolidation, (a) more
than 50% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (or any
parent thereof) and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Securities
immediately prior to such reorganization, merger or consolidation, in
substantially the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation of such Outstanding Shares and Voting
Securities, as the case may be, or (b) (1) officers of the Company as of the
effective date of such reorganization, merger or consolidation constitute at
least three-quarters (3/4) of the officers of the ultimate parent company of the
corporation resulting from such reorganization, merger or consolidation,
(2) elected members of the Board of Directors of the Company as of the effective
date of such reorganization, merger or consolidation constitute at least
three-quarters (3/4) of the board of directors of the ultimate parent company of
the corporation resulting from such reorganization, merger or consolidation and
(3) the positions of Chairman of the board of directors, the Chief Executive
Officer and the President of the corporation resulting from such reorganization,
merger or consolidation are held by individuals with the same positions at the
Company as of the effective date of such reorganization, merger or
consolidation; or

(iv)The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners,

2

--------------------------------------------------------------------------------

respectively, of the Outstanding Shares and Voting Securities immediately prior
to such sale, lease, exchange or other disposition in substantially the same
proportions as their ownership immediately prior to such sale, lease, exchange
or other disposition of such Outstanding Shares and Voting Securities, as the
case may be, (ii) no Person (excluding the Company and any employee benefit plan
(or related trust) of the Company or a Subsidiary of the Company or a subsidiary
thereof or any Person beneficially owning, immediately prior to such sale,
lease, exchange or other disposition, directly or indirectly, 20% or more of the
Outstanding Shares or Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then Outstanding
Shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then Outstanding Voting Securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors and (iii) at least two-thirds (2/3) of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company.

Notwithstanding anything to the contrary in this Section 2.1(b) and without
limitation, the Incumbent Board may, in its sole discretion, determine that a
Change in Control has occurred under circumstances other than those contemplated
by this Section 2.1(b). In such circumstances, a Change in Control will be
deemed to have occurred through a vote by two-thirds (2/3) of the Incumbent
Board to approve a motion declaring such a Change in Control has occurred.

(c)"Committee" means the Compensation Committee of the Board of Directors of the
Company.

(d)"Company" means Flowserve Corporation and any subsidiary participating in the
Qualified Plan

(e)"Effective Date" means July 1, 1999.

(f)"Eligible Senior Manager" means any person who is (A) a participant in the
Qualified Plan; (B) an officer or manager in a position in the Company or a
Subsidiary at a salary grade of 15 or above; and (C) designated by the Committee
to participate in the Plan.

(g)"Predecessor Plan" means either the Flowserve Corporation Benefit
Equalization Pension Plan (Flowserve Equalization Plan) or the BW/IP
International Supplemental Executive Retirement Plan (BW/IP SERP).

(h)"Qualified Plan" means the Flowserve Corporation Pension Plan, as amended
from time to time, or any successor to this Plan, and any other qualified
pension plan that may be designated by the Committee.

        Any other term used in this Plan which is defined in the Qualified Plan
shall have the meaning set forth therein.


ARTICLE III—PARTICIPATION


        3.1.    Participation.    An employee shall become a participant as of
the first day of the calendar month coincident with or next following the date
he first becomes an Eligible Senior Manager. Once eligible for participation in
the Plan, an Eligible Senior Manager shall be entitled to accrue benefits for
the remainder of the Plan Year, provided that he remains a member of the select
group of management employees for whom this Plan is designed.

3

--------------------------------------------------------------------------------



ARTICLE IV—BENEFITS FOR ELIGIBLE SENIOR MANAGER


        4.1    Eligibility.    An Eligible Senior Manager or the beneficiary of
an Eligible Senior Manager who is paid a benefit under the Qualified Plan
commencing after the Effective Date shall be eligible to receive benefits under
this Plan; provided, however, the Company may in its discretion restrict on a
prospective basis the classification of persons who are eligible to receive
benefits under this Plan.

        4.2    Amount of Benefits.    The amount of benefits payable under the
Plan to an Eligible Senior Manager who is eligible for benefits under the
Qualified Plan shall be the amount computed under Section 4.2(a) minus the
amount computed under Section 4.2(b).

(a)The amount of benefits that would be payable under the Qualified Plan to such
Eligible Senior Manager or Beneficiary without regard to any restrictions
("Restrictions") imposed by ERISA and the Internal Revenue Code upon (i) the
maximum amount of benefits which may be paid out of a qualified plan, (ii) the
compensation which may be recognized by a qualified plan or (iii) any other
provision of a qualified plan which the Committee deems, in its discretion, to
reduce the benefits otherwise payable from the Qualified Plan;

(b)The amount of benefits actually payable under the applicable Qualified Plan
to such Eligible Senior Manager or beneficiary.

        4.3    Transitional Benefit.    Each Eligible Senior Manager of the
Company who either (i) was participating in the Qualified Plan and a Predecessor
Plan on June 30, 1999, or (ii) was participating in the Qualified Plan on
June 30, 1999 and was a Senior Executive Officer of the Company on June 30,
1999, but was not participating in a Predecessor Plan, shall have an opening
accrued benefit as of July 1, 1999, equal to the excess of an opening accrued
benefit (determined in the same manner as under the Qualified Plan but without
regard to Restrictions) over the opening Cash Balance Account determined under
the Qualified Plan. The Opening Cash Balance Transition Credit under the
Qualified Plan shall apply to benefits determined under this Plan.
Notwithstanding the above, no opening account balance or transition credit shall
be established for an Eligible Senior Manager who was (i) participating in the
BW/IP SERP on June 30, 1999 (other than as a Senior Executive Officer) and who
elected to continue participation in the Plan under provisions as outlined in
the BW/IP SERP before this restatement or (ii) participating in the Flowserve
Equalization Plan on June 30, 1999 (other than as a Senior Executive Officer)
and who continued participation in the Plan under provisions as outlined in the
Flowserve Equalization Plan before this restatement.

        4.4    Commencement and Form.    Subject to the provisions of this
Article IV and Committee approval, an Eligible Senior Manager may elect to
commence benefits in any month following the month in which his employment
terminates. Any election by the participant to change the above described method
of payment, or any change in any such election, may be made only with the
consent of the Committee or with the consent of an individual or committee
designated by the Committee to review and rule upon requests for such consent.

        To the extent an Eligible Senior Manager elected to continue
participation under the provisions of the BW/IP SERP and the form of payment
available under the Qualified Plan is not available under the terms of the BW/IP
SERP, the benefit payable from this Plan can be paid in any form available under
the BW/IP SERP. However, the benefit from this Plan will be calculated as if
that form of payment was elected under the Qualified Plan.

        Notwithstanding the above, the Committee (or its delegate), in its sole
discretion, may determine that benefits will be paid to an Eligible Senior
Manager or a beneficiary in a form other than as selected by the Eligible Senior
Manager on his election form. A change in the form of payment will be effective
only if the Committee (or its delegate) notified the Eligible Senior Manager or
beneficiary of its action before it is effective. No change in the form of
benefit payment may be made under this

4

--------------------------------------------------------------------------------


provision on or after a Change in Control of the Company, unless the Eligible
Senior Manager or beneficiary consents.

        The total benefit payable under this Plan shall be offset by the cash
value of any life insurance due to the Eligible Senior Manager under the
Agreement for Secured Benefit Plan and Collateral Assignment.

        4.5    Change in Control.    Notwithstanding the requirements for
vesting under the Qualified Plan, in the event of a Change in Control, the
Eligible Senior Manager shall immediately be fully vested in his benefit under
the Plan.


ARTICLE V—ADMINISTRATION


        5.1    Administration.    The Committee shall be responsible for the
general administration of the Plan and the carrying out of the provisions
thereof, and shall have all rights and powers required in connection therewith,
including the right to establish rules for the administration of the Plan and
the methods to be used in calculating benefits. Prior to a "Change of Control"
as defined in Section 2.1(b), the Committee's decisions regarding the Plan's
administration shall be final, nonappealable and binding in the absence of bad
faith or gross negligence on the part of the Committee.

        5.2    Application for Benefits.    The Committee shall determine an
Eligible Senior Manager or beneficiary's eligibility for benefits. Each Eligible
Senior Manager or beneficiary claiming a benefit under the Plan shall complete
an application form and file it with the Committee or an administrator
designated by the Committee. The Committee shall take action on all applications
for benefits within ninety (90) days of receipt. If an application is approved,
the Committee shall determine, or cause to be determined, the applicant's
benefits under the Plan.

        5.3    Claims Procedure.    If an application for benefits is denied or
benefits are forfeited, in whole or in part, the following claims procedure
shall be applicable:

(a)The Committee will provide the claimant with a written notice of denial,
setting forth (i) an explanation as to why the claim was denied or benefit
forfeited, (ii) the provisions of the Plan upon which the denial or forfeiture
was based, and (iii) an explanation of the Plan's claims procedure. If the
Committee does not deny a claim on its merits, but rejects the application for
failure to furnish certain necessary material or information, the written notice
to the claimant will explain what additional material is needed and why, and
advise the claimant that he may refile a proper application.

(b)Within sixty (60) days after the receipt of the Committee's notice of denial
or forfeiture, the claimant may file a written notice of appeal of the denial or
forfeiture of benefits with the Committee. In addition, within such appeal
period, the claimant may review pertinent documents at such reasonable times and
places as the Committee may specify and may submit any additional written
material pertinent to the appeal not set forth in the Committee, and the
claimant shall be entitled to appear before the Committee to present his claim.

(c)The Committee will make a written decision on the appeal not later than sixty
(60) days after its receipt of the notice of appeal, unless special
circumstances require an extension of time, in which case a decision will be
given as soon as possible, but not later than one hundred-twenty (120) days
after receipt of the notice of appeal. The decision on the appeal will be in
writing and shall include specific reasons for the decision, making specific
reference to the provisions of the Plan upon which the decision was based.

        In the event the Committee fails to take any action on the claimant's
initial application for benefits within ninety (90) day after receipt, the
application will be deemed denied, and the applicant's appeal rights under this
Section 5.3 will be in effect as of the end of such period.

5

--------------------------------------------------------------------------------



ARTICLE VI—FINANCING


        6.1    Financing of Benefits.    No Eligible Senior Manager shall be
required or permitted to make any contribution under the Plan.

        For executives actually receiving payment of benefits under the Plan
prior to July 1, 1999, amounts shall be payable by the Company, when due, out of
the trust created under the "First Master Benefit Trust Agreement" between the
Company and Bank One, Dayton, as Trustee, or any successor agreement. After
June 30, 1999, the Company may provide security for payment of benefits using
executive-owned life insurance (premiums paid by the Company) or any other
method approved by the Committee for this purpose. As an alternative to and
notwithstanding the above, the Company may elect to directly pay such benefits
to an Eligible Senior Manager, subject to the approval of the Committee. For an
Eligible Senior Manager terminating employment as a result of a Change in
Control, vested benefits shall be funded in such manner as shall be determined
by the Committee.


ARTICLE VII—GENERAL PROVISIONS


        7.1    Non-Alienation of Benefits.    No benefit which shall be payable
under this Plan shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, garnishment, encumbrance, or charge by an
Eligible Senior Manager, beneficiary or survivor or anyone claiming under any of
them. If an Eligible Senior Manager, beneficiary or survivor or anyone claiming
under any of them shall attempt to or shall subject in any manner any benefit
which shall be payable under this Plan to anticipation, alienation, sale,
transfer, assignment, pledge, garnishment, encumbrance, or charge, his interest
in any such benefit shall terminate and the Committee shall hold or apply it to
or for the benefit of such person, his spouse, children or other dependents, or
any of them as the Committee may decide. In addition, all benefits under this
Plan shall be computed without giving effect to any "Qualified Domestic
Relations Order", as such term is defined under ERISA.

        7.2    Incompetency.    Every person receiving or claiming benefits
under the Plan shall be conclusively presumed to be mentally competent and of
age until the Committee receives written notice, in a form and manner acceptable
to it, that such person is incompetent, and that a guardian, conservator,
statutory committee, or other person legally vested with the care of his estate
has been appointed. In the event that the Committee finds that any person to
whom a benefit is payable under the Plan is unable to properly care for his
affairs, then any payment due (unless a prior claim therefore shall have been
made by a duly appointed legal representative) may be paid to the spouse, a
child, a parent, or a brother or sister, or to any person deemed by the
Committee to have incurred expense for such person otherwise entitled to
payment.

        In the event a guardian or conservator or statutory committee of the
estate of any person receiving or claiming benefits under the Plan shall be
appointed by a court of competent jurisdiction, payments shall be made to such
guardian or conservator or statutory committee, provided that proper proof of
appointment is furnished in a form and manner suitable to the Committee. Any
payment made under the provision of this Section 7.2 shall be a complete
discharge of liability therefore under the Plan.

        7.3    Employment Rights.    The establishment of the Plan shall not be
construed as conferring any legal rights upon any Eligible Senior Manager or any
other person for a continuation of employment, nor shall it interfere with the
rights of the Company to discharge any person or to treat him without regard to
the effect which such treatment might have upon him as a person covered by this
Plan.

        7.4    Notices.    Any notice required or permitted to be given
hereunder to an Eligible Senior Manager or spouse will be properly given if
delivered or mailed, postage prepaid, to the Eligible Senior Manager or
beneficiary at the last post office address as shown on the Company's records.
Any notice

6

--------------------------------------------------------------------------------


to the Company shall be properly given or filed if delivered or mailed, postage
prepaid, to the Corporate Secretary of the Company at its principal place of
business.

        7.5    Waiver of Notice.    Any notice required hereunder may be waived
by the person entitled thereto.

        7.6    Action by Company.    Any action required or permitted to be
taken hereunder by the Company shall be taken by the Committee, or by any person
or persons or committee otherwise authorized by its Board of Directors.

        7.7    Uniform Rules.    In administrating the Plan, the Committee will
apply uniform rules to all Eligible Senior Managers similarly situated.

        7.8    Notice of Address.    Any payment to an Eligible Senior Manager,
or in case of his death to his beneficiary or survivor, at the last known post
office address of the distributee on file with the Company, shall constitute a
complete acquittance and discharge to the Company with respect thereto unless
the Company shall have received prior written notice of any change in the
condition, status or location of the distributee. The Company shall have no duty
or obligation to search for or ascertain the whereabouts of any Eligible Senior
Manager or his spouse.

        7.9    Record.    The records of the Company with respect to the Plan
shall be conclusive on all Eligible Senior Managers, beneficiaries and
survivors, and all other persons whomsoever.

        7.10    No Individual Liability.    It is declared to be the express
purpose and intention of the Plan that no liability whatever shall attach to or
be incurred by the shareholders, officers, or directors of the Company, or any
representatives appointed hereunder by the Company, under or by reason of any of
the terms or conditions of the Plan.

        7.11    Illegality of Particular Provision.    If any particular
provision of this Plan shall be found to be illegal or unenforceable, such
provision shall not affect the other provisions thereof, but the Plan shall be
construed in all respects as if such invalid provision were omitted.


ARTICLE VIII—AMENDMENT AND TERMINATION


        8.1    Amendment and Termination.    The Company expects the Plan to be
permanent, but since future conditions affecting the Company cannot be
anticipated or foreseen, the Company must necessarily and does hereby reserve
the right to amend or terminate the Plan at any time by action of its Board of
Directors.

        8.2    Contingencies Affecting the Company.    In the event of a merger
or consolidation of the Company, or the transfer of substantially all of the
assets of the Company to another corporation, such successor corporation shall
be substituted for the Company under the terms and provisions of the Plan.

        8.3    Protected Benefits.    If the Plan is amended or terminated, the
full benefits payable to each retired Eligible Senior Manager, beneficiary or
survivor shall not be reduced. An Eligible Senior Manager who is in active
service at the time of Plan amendment or termination shall be entitled to no
less than the benefits he has accrued under the Plan to the date of such
amendment or termination. The time and manner of payment of benefits subsequent
to such date shall remain subject to the terms and conditions of the Plan, as
they may have been amended, except that any Eligible Senior Manager, beneficiary
or survivor covered by or receiving benefits from the Plan as of such date may
elect to have the provisions in effect prior to their amendment apply to him.
Subject to the foregoing provision, the Eligible Senior Manager shall have a
contractual right to all benefits applicable to him under the Plan. In the event
that an Eligible Senior Manager brings a legal action after a "Change of
Control" as defined in Section 2.1(b) to enforce any of his rights hereunder,
the Company shall reimburse the Eligible Senior Manager for his legal fees and
expenses in bringing such action unless it is judicially determined that such
action was frivolous or brought in bad faith.


ARTICLE IX—APPLICABLE LAW


        9.1    Applicable Law.    The Plan shall be governed by and construed
according to the law of the State of Texas.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Flowserve Corporation has caused this instrument to
be executed by its duly authorized officer, this 10th day of January, 2003.

    FLOWSERVE CORPORATION
 
 
By:
/s/ Ronald F. Shuff

--------------------------------------------------------------------------------

Ronald F. Shuff
Vice President, Secretary and General Counsel

8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.52



FLOWSERVE CORPORATION SENIOR MANAGER RETIREMENT PLAN
ARTICLE I—PURPOSE
ARTICLE II—DEFINITIONS
ARTICLE III—PARTICIPATION
ARTICLE IV—BENEFITS FOR ELIGIBLE SENIOR MANAGER
ARTICLE V—ADMINISTRATION
ARTICLE VI—FINANCING
ARTICLE VII—GENERAL PROVISIONS
ARTICLE VIII—AMENDMENT AND TERMINATION
ARTICLE IX—APPLICABLE LAW
